NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with 
                                    Fed. R. App. P. 32.1




              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                Submitted October 26, 2009
                                 Decided January 20, 2010*

                                           Before

                             WILLIAM J. BAUER, Circuit Judge
                                           
                              DIANE S. SYKES, Circuit Judge 

                             PHILIP P. SIMON, District Judge.**

No. 08‐3492

UNITED STATES OF AMERICA,                        Appeal from the United States District
          Plaintiff‐Appellee,                    Court for the Northern District of Illinois,
                                                 Western Division.

                    v.                           No. 3:07‐cr‐50058‐5

                                                 Philip G. Reinhard, Judge.
MARK COOPER,
         Defendant‐Appellant.



                                         O R D E R




       *
          After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See FED.  R.  APP.
P. 34(a)(2).
       **
          The Honorable Philip P. Simon, United States District Court Judge for the Northern
District of Indiana, sitting by designation.
No. 08‐3492                                                                                         Page 2


         Marc Cooper and two of his buddies robbed a jewelry store in Rockford, Illinois.  The
authorities eventually caught up with them, and Cooper and the others were charged with
conspiracy, robbery and using a firearm during a crime of violence.  Cooper pled guilty to the
robbery  count  pursuant  to  18  U.S.C.  §  1951  and  the  firearm  offense  pursuant  to  18  U.S.C.
§ 924(c).  Cooper was sentenced to 71 months on the robbery offense and a consecutive 84
months on the firearms offense, for a total of 155 months.  Cooper filed a notice of appeal but
his appointed lawyer moves to withdraw under Anders v. California, 386 U.S. 738, 87 S.Ct. 1396
(1967), because he cannot find any nonfrivolous ground for appeal.  Cooper filed a response
to his lawyer’s submission.  See Cir. R. 51(b).  Limiting our review to the potential issues raised
in counsel’s facially adequate supporting brief and in Cooper’s response, see United States v.
Cano‐Rodriquez, 552 F.3d 637, 638 (7th Cir. 2009), we grant counsel’s motion to withdraw and
dismiss the appeal.

        According to Cooper’s plea agreement, on August 2, 2007, he and two others entered
Soto’s Jewelry store in Rockford, Illinois intent on robbing the place.  All three were armed.
Cooper jumped on the counter and ordered an employee of the store to get on the ground as
one of his cohorts went into a small back room and dragged a second employee from the back
room  to  the  front  area  of  the  store  causing  the  employee  to  sustain  injuries  in  the  form  of
abrasions and bruises.  The district court estimated that the employee was dragged about six
feet.  Cooper and the others stole merchandise valued at approximately $3,000. 

        The principal issue at sentencing was whether the dragging of the employee from the
back of the store was an “abduction” of the victim or merely a “restraint” under the pertinent
sentencing guideline.  See U.S.S.G. § 2B3.1(b)(4).  Also at issue was whether the victim sustained
bodily injury when she was dragged across the store, and whether assessing the bodily injury
enhancement and the abduction or restraint amounted to impermissible double counting.  The
district court found that the victim was abducted (not merely restrained) and that she sustained
bodily  injury.    The  court  also  noted  that  even  if  it  was  incorrect  on  the  abduction  versus
restraint issue, it would have given the same sentence.

        We begin with Cooper’s primary argument that the court was incorrect in finding that
there was an “abduction” of the victim.  Under § 2B3.1(b)(4), a defendant convicted of a robbery
offense  is  given  a  four  level  increase  in  his  offense  level  if  “any  person  was  abducted  to
facilitate commission of the offense or to facilitate escape” and a two level increase if anyone
was “physically restrained.”  U.S.S.G. § 2B3.1(b)(4).  The term “physical restraint” is defined
to include (but is not limited to) tying, binding or locking up a victim.  See U.S.S.G. § 1B.1.1,
comment (n.1(K)); United States v. Doubet, 969 F.2d 341, 346 (7th Cir. 1992).
No. 08‐3492                                                                                            Page 3


       Because there is no question that this offense at least involved a physical restraint of the
victim, the question before us is whether the conduct at issue here – dragging a robbery victim
about six feet from one room to another – is an “abduction.”  As a criminal history category IV
offender, if Cooper is correct his sentencing range would have been 57‐71 months.  If the district
court was correct, then his range would have been 70‐87 months.  The district court, following
United States v. Osborne, 514 F.3d 377 (4th Cir. 2008), found that moving the victim from the
back  room  of  the  store  to  the  front  area,  amounted  to  an  abduction  because,  under  the
guidelines, an abduction occurs when a victim is forced to accompany a defendant “to different
location.”  See U.S.S.G. § 1B1.1, comment (n.1(A)).

         An abduction enhancement is not supported by this Circuit’s case law.  In United States
v. Carter, 410 F.3d 942, 954 (7th Cir. 2005), we held that forcing a bank teller at gunpoint from
the back vault to her drawer against her will constitutes a restraint.  And in a similar case, we
held that a restraint enhancement was appropriate where the defendant directed three bank
tellers to a small room in the back of the bank at gun point.  United States v. Doubet, 969 F.2d
341,  346  (7th  Cir.  1992);  see  also  United  States  v.  Nelson,  137  F.3d  1094,  112  (9th  Cir.  1998)
(“[O]rder[ing]  a  jewelry  store  employee  and  customer  to  the  back  room  at  gunpoint  .  .  .
constitutes  physical  restraint.”).    By  contrast,  forcing  a  bank  employee  at  gunpoint  from  a
parking  lot  into  the  bank  warranted  a  four  level  enhancement  for  abduction,  because  this
amounted to a “different location“ under the guidelines.  United States v. Taylor, 128 F.3d 1105,
1110‐11 (7th Cir. 1997); see also United States v. Gall, 116 F.3d 228, 230 (7th Cir. 1997) (abduction
enhancement proper where victims were forced at gunpoint into trucks and drove around “a
significant distance”); United States v. Davis, 48 F.3d 277, 279 (7th Cir. 1995) (forcing victim at
gunpoint from parking lot to inside the credit union satisfied abduction requirement).

        As mentioned, the district court relied on United States v. Osborne, 514 F.3d 377 (4th Cir.
2008), in finding the abduction enhancements applicable.  In Osborne, the defendants forced
employees  of  a  Walgreens  drug  store  from  the  pharmacy  section  of  the  store,  which  was
separated by a secured door and only accessible by authorized persons via keypad, through
the entire building and out to the front door.  Id. at 391.  The court found that the victims were
taken  hostage  to  facilitate  the  defendants’  escape    –  which  is  the  type  of  conduct  “plainly
targeted by the abduction enhancement.”  Id. at 390.  

        The facts in this case really do not resemble the situation in Osborne.  Here, the store was
a  small  retail  jewelry  store  and  the  victim  was  moved  no  more  than  six  feet.  Given  the
dimensions of the store and the nature of the movement of the victim, this case is materially
different from Osborne.  On the other hand, this case is indistinguishable from cases such as
Carter and Doubet.  Under these facts, and taking into account the physical dimensions of the
No. 08‐3492                                                                                   Page 4


jewelry store, we believe that transporting the victim six feet is more akin to a restraint than it
is an abduction, and so the district court erred in holding otherwise. 

       The next issue is whether the error was harmless.  We believe it was.  The district court
calculated Cooper’s final offense level (including the abduction enhancement) to be a level 23.
Cooper started at a base offense level of 20; two points were added because the victim sustained
bodily  injury  during  the  robbery,  see  U.S.S.G.  §  2B3.1(b)(3);  four  points  were  added  –
erroneously, as we have just found – because the victim was abducted; and three points were
subtracted because Cooper accepted responsibility leaving a final offense level of 23.  Cooper
was a criminal history category IV.  This yielded a suggested range of imprisonment under the
guidelines of 70‐87 months.  With our finding that the victim was restrained, not abducted,
Cooper’s final offense level should have been 21 and with a criminal history category of IV, the
recommended range is therefore 57‐71 months. 

        Recall that Cooper was sentenced to 71 months on the robbery count, which is a sentence
that is within the range whether this was an abduction or a restraint.  In other words, the ranges
overlap, and the sentence that was chosen was in both ranges.  At sentencing, the judge stated
that he would have given the identical sentence whether or not he was correct on the abduction
versus restraint issue.  Given the defendant’s significant criminal history, and the fact that a
victim  was  harmed  in  the  robbery,  the  court  concluded  that  a  sentence  of  71  months  was
appropriate one way or the other.  Since a sentence within the guideline range is almost never
unreasonable, United States v. Tahzib, 513 F.3d 692, 695 (7th Cir. 2008), any error in this case was
harmless. 

        In his response to counsel’s Anders brief, Cooper also suggests that appellate counsel
could argue that he was the victim of impermissible double counting by the district court.  In
particular,  he  claims  that  being  given  a  two  level  enhancement  for  bodily  injury  and  an
additional enhancement for restraint of the victim was an error.  Cooper’s counsel in the district
court  correctly  conceded  that  this  was  not  double  counting.    We  agree,  and  to  raise  the
argument  on  appeal  would  be  frivolous.    Improper  double  counting  only  occurs  “when  a
district court imposes two or more upward adjustments within the same guideline range, when
both are premised on the same conduct.”  United States v. Schmeilski, 408 F.3d 917, 919 (7th Cir.
2005) (quoting United States v. Haines, 32 F.3d 290, 293 (7th Cir. 1994)) (italics in Haines).  But
when each enhancement addresses distinct conduct, there is no double counting even if there
is some factual overlap.  Id. at 919. 

       When an assailant restrains a victim and causes bodily injury in the process, that is
obviously more egregious than when the assailant merely restrains a victim and causes no
bodily injury. The guidelines sensibly find that the former is deserving of a higher sentence
No. 08‐3492                                                                                 Page 5


than the latter.  That’s the situation that Cooper (or more specifically his victim) was in.  Both
the restraint enhancement and the bodily injury enhancement are targeting different harms and
so  holding  Cooper  responsible  for  both  harms  does  not  amount  to  impermissible  double
counting.  See United States v. White, 222 F.3d 363, 376 (7th Cir. 2000). 

      Because there are no nonfrivolous grounds for appeal, appointed counsels’ motion to
withdraw  under  Anders  v.  California,  386  U.S.  738  (1967)  is  GRANTED,  and  the  appeal  is
DISMISSED.